Citation Nr: 0332932	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for an eye disorder, to 
include amblyopia. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from July 1951 until May 1953 
and from December 1953 until December 1956.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.

These matters were previously before the Board in March 2001.  
At that time, a remand was ordered to accomplish further 
development.  Additionally, it is noted that, while the March 
2001 decision denied service connection for presbyopia, the 
remaining eye conditions, including amblyopia and bilateral 
cataracts, were remanded and therefore remain in appellate 
status.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

As noted above, further development is necessary in the 
present case.  Specifically, the notice letter sent to the 
veteran in April 2001, while adequately explaining the types 
of evidence needed to substantiate his claims, did not 
explain what evidence the veteran was responsible for 
providing and what, if any, evidence VA would procure on his 
behalf.  Such notice is required under the VCAA and 
Quartuccio. Additionally, such letter should clearly indicate 
that the veteran has a full year in which to submit any 
additional evidence.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).
 
Furthermore, the Board observes that, with respect to the 
veteran's PTSD claim, the March 2001 remand instructed the RO 
to draft a report summarizing the veteran's claimed 
stressors.  While the veteran did not respond to requests for 
information, the remand clearly stated that such a report was 
to be associated with the claims file regardless of any 
failure on the veteran's part to submit additional 
information.  A review of the claims file does not indicate 
that any such report was drafted by the RO.  A summary was 
indeed sent to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) in March 2002.  However, 
a separate report was not associated with the claims file as 
instructed in the March 2001 remand.  In this vein, it is 
noted that a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998). Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  As such, the 
Board finds that the case is not ready for appellate review 
and must be remanded for further development.

Additionally, it is noted that, while the RO properly 
scheduled the veteran for VA examinations pertaining to his 
ear, PTSD and eye claims, the veteran failed to report for 
such appointments.  As such examinations are critical to the 
success of his claims, the Board concludes that he should be 
rescheduled for such evaluations.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran a letter explaining 
the types of evidence necessary to 
substantiate his claims of entitlement to 
service connection for bilateral hearing 
loss, post-traumatic stress disorder and 
an eye disorder to include amblyopia.  
Such letter must also discuss VA's 
development assistance.  Additionally, 
the letter must inform the veteran that 
he has a period of one year within which 
to submit any additional evidence in 
support of his claim.

2.  The RO should again request the 
veteran to provide a comprehensive, 
detailed statement of any information he 
is able to recall regarding the 
occurrence of stressors, including dates, 
locations, and identification of the unit 
he was associated with, names of 
individuals involved, and any other 
information that may assist in verifying 
that the events described occurred.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressors and that, absent specificity, 
an adequate search for verifying 
information cannot be conducted.

3.  If, in response to the above action, 
additional evidence as to in-service 
stressors is received which is not merely 
duplicative of the information currently 
of record, prepare a summary of such 
stressors for submission to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150- 3197.  
Along with such summary, a copy of the 
veteran's DD 214, and all associated 
service documents should be sent, and the 
USASCRUR should be requested to attempt 
to verify the veteran's claims of 
participation in combat and/or other 
stressful events.

4.  Regardless of whether the veteran 
submits any additional evidence as to in-
service stressors, the RO must prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

5.  The veteran should be afforded VA 
psychiatric examination to determine 
whether he has a psychiatric disorder, to 
include PTSD, as a result of service.  
The claims folder must be provided to and 
reviewed by the examiner(s).  Any 
examination or additional evaluation 
required should be conducted prior to the 
examiner's final report.  Based on 
examination findings, review of the 
historical evidence, including the 
private clinical evidence associated with 
the claims file, and medical principles, 
the examiner(s) should provide a medical 
opinion, with rationale, as to whether 
the veteran has a psychiatric disorder, 
to include PTSD, and, if so, whether it 
is at least as likely as not (50 percent 
likelihood or more) that the veteran has 
a psychiatric disorder that is 
etiologically related to his service.

6.  The veteran should be afforded VA 
audiological and/or otolaryngology 
examination as necessary to determine the 
etiology of a current hearing loss 
disorder.  The claims folder must be 
provided to and reviewed by the 
examiner(s).  Any examination or 
additional evaluation required should be 
conducted prior to the examiner's final 
report.  Based on examination findings, 
review of the historical evidence, 
including specific history of noise 
exposure prior to, during, and following 
service, and medical principles, the 
examiner(s) should provide a medical 
opinion, with rationale, as to whether it 
is at least as likely as not (50 percent 
likelihood or more) that the veteran has 
a hearing loss disorder that is 
etiologically related to his service.

7.  The veteran should be afforded VA 
examination of the eyes to determine 
whether he has an eye disorder that was 
incurred or aggravated in service.  The 
claims folder must be provided to and 
reviewed by the examiner(s).  Any 
examination or additional evaluation 
required should be conducted prior to the 
examiner's final report.  Based on 
examination findings, review of the 
historical evidence, and medical 
principles, the examiner(s) should 
provide a medical opinion as to the onset 
of amblyopia, including whether it was 
present prior to the veteran's induction 
into his first period of service.  The 
examiner should provide an opinion, with 
rationale, as to whether it is at least 
as likely as not (50 percent likelihood 
or more) that the veteran incurred or 
aggravated amblyopia in service, and 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or more) that the 
veteran's cataracts are etiologically 
related to his service.

8.  The veteran must be informed of the 
potential consequences of his failure to 
report for the scheduled examinations 
described above, and a copy of this 
notification must be associated with the 
claims file.  

9.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




